Citation Nr: 0419163	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1989.  The veteran died in September 2000.  The appellant 
claims to be the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The was legally separated from his wife K. B. in August 
1991.  The veteran's marriage was dissolved in March 2000.

3.  The veteran died in September 2000.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes. 38 U.S.C.A. 
§§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 
3.205, 3.206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a September 2001 administrative decision, 
an August 2002 notification letter and a March 2003 statement 
of the case, the RO provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claim.  In addition, the 
Board's letter to the veteran dated in April 2001 explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
identify and secure evidence relevant to the appeal, and 
asked the appellant to submit or authorize the release of 
additional evidence.  Furthermore, the March 2003 statement 
of the case included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, private treatment records 
and conducted a field investigation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Finally, as the appellant has been fully apprised of the 
rights and obligations under the VCAA, and have had ample 
opportunity to present evidence and argument in support of 
the appeal, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  

The term "surviving spouse," except as provided in 38 
C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R.                 § 
3.50(b)(1).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A.            § 103(c); 38 C.F.R. § 3.1(j).  A valid 
marriage may be established by various types of documentary 
evidence together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage, provided that such facts, if they were 
to be corroborated by the evidence, would warrant acceptance 
of the marriage as valid.  38 C.F.R. § 3.205(a).

As noted above, the validity of a marriage for VA purposes is 
determined based upon the law of the jurisdiction where the 
parties resided at the time of the marriage or when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j); see Sanders 
v. Brown, 6 Vet. App. 17 (1993).  Even where the "marriage" 
does not meet the criteria of a valid marriage under 38 
C.F.R. § 3.54(c), the claimant may be entitled to recognition 
as the surviving spouse on the basis of a "deemed valid" 
marriage under the provisions of 38 U.S.C.A. § 103(a) and 38 
C.F.R. § 3.52.

As such, Philippine law governs determinations as to whether 
those marriages, and any terminations thereof, were valid.  
See Brillo v. Brown, 7 Vet. App. 102, 105 (1994).  Article 83 
of the Civil Code of the Philippines provides that any 
marriage contracted by a person during the lifetime of the 
first spouse of such person with any other person shall be 
illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead. The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); 
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).

Under the provisions of 38 C.F.R. § 3.52, a marriage that is 
otherwise invalid under state law may be "deemed valid" for 
VA purposes if certain requirements are met.  See 38 U.S.C.A. 
§ 103(a) and 38 C.F.R. §§ 3.52, 3.205(c) as interpreted by 
VAOPGCPREC 58-91 (June 17, 1991).  In that opinion, VA 
General Counsel held that 38 U.S.C.A. § 103(a), in part, 
provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constitutes a 
"legal impediment" to such a marriage for purposes of that 
section.  VAOPGCPREC 58-91 (June 17, 1991).

Where an attempted marriage is invalid by reason of a legal 
impediment, VA will deem the marriage valid if: (a) the 
marriage occurred 1 year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage 
(see § 3.54(d)); (b) the claimant entered into the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as defined in § 
3.53; and (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

Analysis

The appellant submitted an October 2000 claim for VA benefits 
as the veteran's surviving spouse.  The issue in the instant 
case is whether a valid marriage existed between the 
appellant and the veteran at the time of the veteran's death 
in order to render the appellant eligible for recognition as 
the veteran's surviving spouse for purposes of entitlement to 
VA death benefits.  

The Board acknowledges that there exists a valid November 
1991 marriage contract between the veteran and the appellant 
and that they cohabited from that time until the veteran's 
death in September 2000.  However, of record are also copies 
of the veteran's August 1991 legal separation from his first 
wife, K.B. and their subsequent finalized divorce decree in 
March 2000.  

As an initial matter, the Board notes that the appellant's 
marriage, although registered at the local registrar, would 
not be considered valid under Philippine law.  A legal 
separation would not be considered an annulment or 
dissolution of the marriage under Article 83 of the Civil 
Code of the Philippines.  Moreover, the veteran's prior wife 
had not been absent for seven years nor was she considered to 
be dead.

Accordingly, the issue before the Board is whether the 
appellant's and the veteran's marriage may be deemed valid, 
although invalid by reason of legal impediment.  The Board 
acknowledges that their marriage took place a year before the 
veteran's death, that they had one child and that the couple 
cohabited together until the veteran's death in September 
2000.  However, the appellant has not shown that she was 
without knowledge of the legal impediment when she entered 
into the marriage.  Accordingly, the Board finds that they 
were not married and the appellant is not entitled to VA 
death benefits.

On her October 2000 claim for VA benefits as the veteran's 
surviving spouse, the appellant stated that the veteran had 
been married twice and that his marriage ended in May 1991 
due to legal separation.  However, following the veteran's 
death there is evidence that the appellant was not 
representing herself as the veteran's wife.  The veteran's 
September 2000 death certificate lists the veteran's civil 
status as single/divorced and the appellant is listed as the 
informant and her relationship was stated as common-law wife.  
Additionally, in the U.S. Embassy Report of the Death of and 
American Citizen Abroad the veteran's personal effects are 
stated to be in the possession of his "live-in companion," 
the appellant.

The RO issued a March 2001 development letter in order to 
investigate the issue as to whether the appellant was aware 
of the legal impediment to her marriage.  In her responses, 
the appellant asserted that the veteran courted her for two 
years and that she knew he was married while he was courting 
her.  She stated that it was her understanding that the legal 
separation was a termination of the veteran's prior marriage.

The RO further investigated the matter and performed a field 
investigation in July 2001.  During her deposition the 
appellant recounted that she met the veteran in the summer of 
1987 when she was working in his house as a maid and that at 
the time the veteran was still cohabitating with his wife.  
She worked there for two months during summer until returning 
to her job as a teacher.  Two years later, the veteran 
contacted the appellant, through an intermediary, and she 
subsequently accepted his invitation for a date in May 1989.  
The appellant and the veteran were married in November 1989.  

The appellant testified that the veteran told her that he was 
legally separated from his wife and that "at that time, he 
was working on the divorce of his wife.  He gave me a copy of 
the legal separation."  The veteran also continued to relate 
that she when she married the veteran on November [redacted], 1991, 
she was aware that the marriage of the veteran was still 
subsisting but that they were legally separated. That since 
her November 1991 marriage was registered at the local 
registrar; she believed her marriage to be valid.  The Board 
notes that the appellant has a Bachelor of Science Education 
and is a High School teacher.  Following this July 2001 field 
investigation a September 2001 administrative decision was 
issued holding that A.T. may not be recognized as the 
veteran's widow for VA purposes.  

Accordingly, the Board finds that not only is the appellant's 
marriage invalid by legal impediment it is also invalid 
because the appellant knew of the legal impediment.  The 
August 1991 legal separation did not dissolve the veteran's 
marriage.  Moreover, by her own admission the appellant 
stated that while she was dating the veteran she knew that 
the veteran was separated and working on his divorce.  The 
appellant also asserted in her deposition that she saw the 
separation papers.  Finally, at no point does the appellant 
assert that the she believed that the veteran had finalized 
his divorce before March 2000.  Therefore, due to the 
evidence of record, the appellant's own statements and her 
level of education the Board finds that the appellant knew of 
the legal impediment to her marriage and therefore cannot be 
recognized as the veteran's surviving spouse for VA purposes.  

In conclusion, based on the above analysis, the Board has 
determined that the criteria for recognition of the appellant 
as the veteran's spouse for VA benefit purposes have not been 
met.  See Dedicatoria v. Brown, 8 Vet. App. 441, 445 (1995).  
The law in this case is dispositive; therefore, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Inasmuch as the appellant is not entitled 
to recognition as the veteran's surviving spouse for VA 
purposes, she has no legal basis to claim entitlement to DIC 
benefits, improved death pension benefits, or accrued 
benefits.  The law clearly states that in order to be 
entitled to these benefits, the appellant must be the 
veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 1310(a), 
1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000. 


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA purposes is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



